Gaston, J.
Admitting that the action in this case is to be regarded as a penal action, the nonsuit was, nevertheless, improperly ordered. It was decided in the case of Green v Mangum, 3 Murph. 39, that the objection taken to the jurisdiction of the court, because the action was not brought in the county where the offence was committed, must be brought forward by plea in abatement, and could not be taken on the general issue.
The judgment of nonsuit must be reversed with costs, and a venire de novo awarded.
JPer Curiam. Judgment reversed.